Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Homestead, § 76*—what interest conveyed by widow. A conveyance by a widow of land set off to her for her homestead conveys only her interest and not that of heirs or creditors. 3. Executors and administrators—when deed inadmissible on application for appointment of administrator. A deed by a widow of land set off to her for her homestead, held inadmissible in evidence on application for appointment of administrator, as the question of the effect of such deed could not be tried until such appointment. 4. Homestead, § 94*—when may not be sold. When the widow of a decedent is in possession of premises as a homestead which do not exceed in value $1,000, the premises cannot be sold to pay debts until termination of the homestead estate. 5. Executors and administrators—when holder of unsatisfied claim may apply for sale of homestead. The holder of an unsatisfied claim against an estate may wait until the homestead estate, when its value does not exceed $1,000, is extinguished before applying for a sale of the property, even though more than twenty years may have elapsed since the claim was allowed. 6. Executors and administrators, § 25*—what is discretion of court as to appointment of administrator. It is a matter in the discretion of the court making the appointment of an administrator as to which one of the heirs shall be appointed. 7. Executors and administrators, § 616*—when administratrix of estate properly appointed administratrix de bonis non. The administratrix of the estate of a decedent’s widow held not disqualified by reason of such office held by her for appointment as administratrix de bonis non of the decedent’s estate, where there was an unpaid balance of the widow’s award or such administratrix was herself an heir of the decedent.